Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brandon Trego on 04/26/2021.
The application has been amended as follows: 
Claim 1: “20.32cm”
	--20.32cm extending inwardly from the top section toward the middle section--
Claim 9: “20.32cm”
	--20.32cm extending inwardly from the top section toward the middle section--

Allowable Subject Matter
Claims 1-5, 7-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Colby (US 9,068,421) and Stecker et al (US 5,701,953) were found to be the most closely related prior art reference to Applicant’s invention. The Colby reference provides for the claimed top section including a sleeve. However, the reference is unable to provide a sleeve of the particularly-claimed length (1.27cm - 20.32cm). The thickness of element 67 was at first considered to act upon tubular 22 as the claimed sleeve, however the thickness (G) is noted as being 0.34 inches or 0.86 centimeters which does not fall into the claimed range. Prior art reference Stecker et al (US 5,701,953) was found during an updated search, showing a similar sleeve to Applicant’s invention. As a result, an interview was conducted and amendment agreed upon to overcome the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner